 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                Case No.: 2:16-cr-00030-JAD-CWH

 4             Plaintiff/respondent                       Order Directing Response and Setting
                                                                   Briefing Schedule
 5 v.

 6 Rafael Cruz-Rodriguez,

 7             Defendant/petitioner

 8            Federal prison inmate Rafael Cruz-Rodriguez pled guilty to one count of conspiracy to

 9 distribute and possess with intent to distribute, and I sentenced him to 33 months of

10 imprisonment.1 He moves to correct his sentence under 28 U.S.C. § 2255, arguing that his trial

11 counsel was ineffective because she didn’t realize that he was in federal pre-trial detention under

12 a writ of habeas corpus ad prosequendum and therefore not entitled to time-served credit against

13 his federal sentence. I find that Scott’s petition warrants a response, so I issue a briefing

14 schedule.

15                                              Background

16            In September 2015, the North Las Vegas Police Department arrested Cruz-Rodriguez on

17 suspicion of acting as a runner for a drug-trafficking organization.2 Before state-court

18 proceedings were initiated, the United States filed a criminal complaint against Cruz-Rodriguez

19 and his co-conspirators3 and successfully petitioned for a writ of habeas corpus ad

20 prosequendum.4 Cruz-Rodriguez was transferred from state custody to the U.S. Marshals

21
     1
         ECF No. 200.
22   2
         ECF No. 217 at 1; see also ECF No. 220 at 3.
23   3
         ECF No. 1.
     4
         ECF Nos. 7, 16–17.
 1 Service on October 19, 2015, and eventually indicted by a federal grand jury on the conspiracy-

 2 to-distribute charge.5 He decided to plead guilty, and I sentenced him to 33 months on April 18,

 3 2017.6

 4             Several weeks later, the State of Nevada charged Cruz-Rodriguez with a drug-trafficking

 5 felony offense that appears to stem from the same conduct underlying his federal conviction.7

 6 He again pled guilty and was sentenced to 12 to 36 months to run concurrent to his federal

 7 sentence.8 The state court also credited Cruz-Rodriguez for 657 days of time served—

 8 presumably for the time he spent in federal custody.9

 9             In November 2017, almost seven months after I entered judgment on his federal

10 conviction, Cruz-Rodriguez moved for a sentence nunc pro tunc.10 He argued that the Bureau of

11 Prisons (BOP) erred by not crediting him for the 18 months he spent in federal custody. But

12 Cruz-Rodriguez did not contest the rule that a defendant held in pre-trial detention by federal

13 authorities under a writ of habeas corpus ad prosequendum is “considered to be ‘on loan’” from

14 the jurisdiction that originally arrested him and is therefore not entitled to time-served credit

15 against his federal sentence.11 Cruz-Rodriguez instead argued that the probation office’s

16

17
     5
         ECF No. 217 at 1; ECF No. 54.
18
     6
         ECF Nos, 196–97, 200.
19   7
     ECF No. 217-1; ECF No. 220 at 3 (“[B]oth the state case and federal case were related to the
   drug trafficking organization (DTO) and attendant drugs attributed to Mr. Cruz-Rodriguez, who
20 was a ‘drug mule’. The state case arrest and charges were for possession of heroin within the
   same time period as the charges in the instant federal case and within the same DTO.”).
21 8
     ECF No. 217-1 at 2.
22   9
         Id.
     10
          ECF No. 217.
23
     11
      See Thomas v. Brewer, 923 F.2d 1361, 1367 (9th Cir. 1991); see also Dugan v. Clark, No.
     CV 00-9374-RC, 2001 WL 113660, at *3 (C.D. Cal. Feb. 2, 2001) (citing Thomas and holding
                                                      2
 1 presentence report (PSR), which stated that he was “in continuous federal custody,” misled him

 2 to believe that he was in exclusive federal custody.12 He contended that, if he had understood

 3 that he was being held by federal authorities on a writ, he would have requested that I delay

 4 sentencing him until after he was sentenced in state court.13 He then would have sought to have

 5 his federal sentence run concurrent to his state sentence, which was credited for the time he spent

 6 in pre-trial detention under the writ. He argued that, because the PSR’s inaccurate portrayal of

 7 his detention status allegedly prevented him from taking these steps, I should order the BOP to

 8 credit the time he spent detained under the writ.

 9             The government countered that Cruz-Rodriguez’s motion was untimely because, under

10 Federal Rule of Criminal Procedure 35(a), I may correct a sentence only within 14 days of

11 rendering it.14 At a motion hearing,15 Cruz-Rodriguez argued that I could nonetheless grant him

12 relief under Rule 36, which permits district courts to correct a clerical error in the judgment “at

13 any time . . . .” But Cruz-Rodriguez sought to substantively amend his sentence—not merely fix

14 a clerical error. And because the Ninth Circuit has held that “the fourteen day provision in Rule

15 35(a) is jurisdictional,”16 I denied his motion on the record.

16             At a subsequent status-check hearing, Cruz-Rodriguez’s attorney stated that she had

17 informed Cruz-Rodriguez that he could collaterally attack his federal sentence under § 2255.17 I

18

19 that the petitioner was “not entitled to credit against his federal sentence for time spent in federal
   custody pursuant to the writ of habeas corpus ad prosequendum”).
20 12 See ECF No. 217 at 1.
     13
21        ECF No. 220 at 4.
     14
          ECF No. 219 at 2.
22   15
          ECF No. 227.
23   16
          United States v. Aguilar-Reyes, 653 F.3d 1053, 1056 (9th Cir. 2011).
     17
          ECF No. 229.

                                                       3
 1 confirmed on the record that Cruz-Rodriguez understood that this avenue was available to him,

 2 and he eventually filed the pending petition.

 3                                             Conclusion

 4         Because it is not evident on the face of the petition that Cruz-Rodriguez’s claim is

 5 meritless, I find that a government response is warranted. IT IS THEREFORE ORDERED that

 6 the government must file a response to the petition by October 30, 2018. If the government

 7 files and serves an answer, it must comply with Rule 5 of the Rules Governing Section 2255

 8 Cases in the United States District Courts. Cruz-Rodriguez will then have 10 days from

 9 service of the answer to file a reply. If the government files a motion, then the briefing

10 schedule in Local Rule 7-2 will apply.

11         Dated: October 15, 2018

12                                                             _______________________________
                                                               U.S. District Judge Jennifer A. Dorsey
13

14

15

16

17

18

19

20

21

22

23



                                                    4
